Name: 79/881/EEC: Council Decision of 23 October 1979 appointing an alternate member of the Advisory Committee on Training in Nursing
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-10-27

 Avis juridique important|31979D088179/881/EEC: Council Decision of 23 October 1979 appointing an alternate member of the Advisory Committee on Training in Nursing Official Journal L 270 , 27/10/1979 P. 0072 - 0072****( 1 ) OJ NO L 176 , 15 . 7 . 1977 , P . 11 . ( 2 ) OJ NO L 18 , 25 . 1 . 1979 , P . 25 . COUNCIL DECISION OF 23 OCTOBER 1979 APPOINTING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING ( 79/881/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 77/454/EEC OF 27 JUNE 1977 SETTING UP AN ADVISORY COMMITTEE ON TRAINING IN NURSING ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS BY ITS DECISION 79/85/EEC ( 2 ) THE COUNCIL APPOINTED MR J . FEMMER AS AN ALTERNATE MEMBER FOR THE PERIOD ENDING ON 14 JANUARY 1982 ; WHEREAS ON 2 OCTOBER 1979 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY NOMINATED MR W . ERDMANN AS A REPLACEMENT FOR MR J . FEMMER , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR WERNER ERDMANN IS HEREBY APPOINTED AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING IN PLACE OF MR J . FEMMER FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 14 JANUARY 1982 . DONE AT LUXEMBOURG , 23 OCTOBER 1979 . FOR THE COUNCIL THE PRESIDENT M . O ' KENNEDY